Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted to the extent of certifying the following question: “ Was the order of Special Term correct in denying defendants’ renewed motion for summary judgment?” Settle order on notice. Motion for leave to appeal to the Court of Appeals granted to the extent of certifying the following question: “ Were the orders of Special Term correct in denying plaintiffs’ motion and renewed motion for summary judgment? ” Settle order on notice. Concur — Botein, P. J., Breitel, Valente, McNally and' Steuer,'JJ.